                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,              :
                                                  NO. 1:06-CR-220
      v.                                :
                                                 (JUDGE MANNION)
 PAUL A. BUTLER,                        :


                                   ORDER


        In light of the memorandum issued this same day, IT IS HEREBY

ORDERED THAT:

        (1) The petitioner’s motion to vacate, set aside, or correct sentence

            filed pursuant to 28 U.S.C. §2255 (Doc. 61) is DENIED.

        (2) A certificate of appealability pursuant to 28 U.S.C. §2253 SHALL

            NOT ISSUE.

        (3) The petitioner’ motion requesting expedited consideration of his

            §2255 motion (Doc. 68) is DISMISSED AS MOOT.




                                     s/ Malachy E. Mannion
                                     MALACHY E. MANNION
                                     United States District Judge

DATE: May 18, 2021
06-220-01
